FILED
                                    2014 IL App (4th) 140054                  November 24, 2014
                                                                                  Carla Bender
                                          NO. 4-14-0054                        th
                                                                              4 District Appellate
                                                                                   Court, IL
                                  IN THE APPELLATE COURT

                                          OF ILLINOIS

                                       FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from
            Plaintiff-Appellee,                              )      Circuit Court of
           v.                                                )      Scott County
JAMES G. HOWE,                                               )      No. 12CF9
           Defendant-Appellant.                              )
                                                             )      Honorable
                                                             )      John Schmidt,
                                                             )      Judge Presiding.


                JUSTICE TURNER delivered the judgment of the court, with opinion.
                Presiding Justice Appleton and Justice Knecht concurred in the judgment and
opinion.

                                            OPINION

¶1              In January 2013, the State filed a petition to have defendant, James G. Howe,

declared a sexually dangerous person. In October 2013, the trial court found defendant to be a

sexually dangerous person. In November 2013, defendant filed a posttrial motion, which the

court denied.

¶2              On appeal, defendant argues the trial court erred in (1) denying his motion for

mistrial and (2) finding him to be a sexually dangerous person. We affirm.

¶3                                      I. BACKGROUND

¶4              In July 2012, the State filed an amended information, charging defendant with the

offenses of aggravated criminal sexual assault (counts I and II) (720 ILCS 5/11-1.30(a)(4) (West

2010)) and domestic battery (count III) (720 ILCS 5/12-3.2(a)(2) (West 2010)) of Lisa Howe,
now known as Lisa Riffey, on or about December 11, 2011. In October 2012, the State filed a

petition to proceed and for evaluations under the Sexually Dangerous Persons Act (Act) (725

ILCS 205/0.01 to 12 (West 2012)). Examination reports were filed by two psychiatrists, Dr.

Terry Killian and Dr. Lawrence Jeckel.

¶5             In January 2013, the State filed a petition to have defendant declared a sexually

dangerous person. The State alleged defendant had been examined by Drs. Killian and Jeckel,

both of whom concluded to a reasonable degree of medical and psychiatric certainty that

defendant satisfied the criteria for being declared a sexually dangerous person.

¶6             In April 2013, defendant filed a motion for appointment of a defense expert. In

June 2013, the trial court granted the motion and, pursuant to defense counsel's suggestion,

ordered Dr. Kirk Witherspoon, a licensed clinical psychologist, to conduct an evaluation.

¶7             In October 2013, defendant's bench trial on the petition commenced. Dr. Killian's

report indicated he reviewed 670 pages of documents, including police reports, and interviewed

defendant for just under two hours. Killian also reviewed defendant's criminal history, including

an incident in 2002, where it was alleged the 22-year-old defendant raped K.F., a 16-year-old

girl. Defendant denied having sex with her, but his deoxyribonucleic acid (DNA) evidence

matched that found on the victim. Defendant pleaded guilty to criminal sexual abuse.

¶8             Another incident occurred in 2005 with S.B. At a New Year's Eve party, S.B.

stated she fell asleep in a recliner. When she awoke, her legs were spread and her pants and

underwear were pulled down. She also noticed a discharge coming from her vaginal area and

suspected defendant. She went to the police and then the hospital. DNA evidence matched

defendant's. Dr. Killian stated defendant admitted he had sex with S.B. but claimed it was

consensual and "largely initiated by her." No charges were filed.



                                               -2-
¶9             In December 2011, an incident allegedly occurred between defendant and his

estranged wife, Lisa Riffey. Dr. Killian stated Riffey claimed defendant raped her and

threatened to harm her. Defendant denied having raped her. He claimed she had performed oral

sex on him and then they had consensual sex. While he was taking a shower, he overheard her

"talking hatefully." She called the police, which defendant claimed was in response to his filing

for divorce. Killian reported that during the investigation of the December 2011 offense, Riffey

provided a statement in June 2012 that defendant sexually assaulted her in April 2011.

¶ 10           Dr. Killian administered the Minnesota Sex Offender Screening Tool-revised

(MnSOST-R), and defendant's score of four placed him in the category of moderate risk. On the

Static 99 test, defendant also achieved a score of four, placing him in the moderate risk category.

In his report, Killian stated "the only disorder that I can give Mr. Howe with any reasonable

degree of psychiatric certainty is probable personality disorder with antisocial features." Killian

also found defendant has "certainly demonstrated propensities toward acts of sexual assault as

part of the wider pattern of his antisocial behavior."

¶ 11           In his testimony, Dr. Killian stated defendant has a "pretty strong history of

substance dependence" with multiple substances and "very likely a personality disorder with

antisocial features." Based on a reasonable degree of medical and psychiatric certainty, Killian

opined defendant was "substantially likely to reoffend sexually, as well as non-sexually, if not

confined."

¶ 12           On cross-examination, Dr. Killian testified that his opinion would "likely" be

different if the alleged offenses, i.e., those other than the one involving K.F., were untrue, as it

would "lower the risk" in his mind. When defense counsel asked Killian about his report

containing "no firm diagnosis of any mental disorder," Killian responded as follows:



                                                 -3-
                       "I'm thinking about the phrasing of the question. If I can

               say not a definitive in that, as I explained earlier, everything that I

               see in Mr. Howe suggests very strongly antisocial personality

               disorder. The DSM-IV [Diagnostic and Statistical Manual of the

               American Psychiatric Association, fourth edition] criteria

               specifically require a history of conduct disorder or behavior that

               would warrant a diagnosis, conduct disorder before the age of 15

               and I don't specifically have that. So to make a definitive DSM-IV

               diagnosis of antisocial personality disorder, I can't with the

               information I have. So what I wrote down is probable personality

               disorder with antisocial features. So it's not definitive."

¶ 13           In his evaluation of defendant, Dr. Jeckel indicated he reviewed documents,

including police reports, and conducted a two-hour interview with him. Jeckel relayed details of

the alleged December 2011 incident in a similar fashion as Dr. Killian. Jeckel also made a brief

reference to Riffey's claim that a "prior domestic dispute" took place in April 2011 when "forced

sex" occurred. Defendant explained that he is the victim of "problem women," i.e., those who

cheat on him, assault him, or stab him. Jeckel's report indicates defendant scored a five on the

Static 99 tool, putting him in the moderate to high risk category. On the MnSOST-R, defendant

scored a two, placing him in the low risk category for recidivism. In his report, Jeckel opined

that defendant "has shown himself to be an aggressive and violent man in a number of situations"

and his disorders affect his "emotional and volitional capacity and, therefore, result in an

inability to control his violent and sexual impulses."

¶ 14           In his report, Dr. Jeckel found, to a reasonable degree of medical and psychiatric



                                                 -4-
certainty, that defendant fulfilled the criteria for the mental disorders of alcohol and cannabis

abuse in addition to a personality disorder, not otherwise specified, with antisocial features,

which "predisposes him to engage in recurrent aggressive and/or violent sexual activity with

women which he has denied to authorities." Based on his history, Dr. Jeckel believed

defendant's personality disorder predisposed him to sexual violence and he should be declared a

sexually dangerous person.

¶ 15           Leah Childers testified she had an on-again, off-again relationship with defendant

for approximately eight years. She recited instances of domestic violence by defendant and

seeking multiple orders of protection against him. When the two were out in Virginia in 1997 or

1998, Childers stated defendant performed anal sex without her consent. In 2002, defendant

engaged in vaginal intercourse without her consent while she had a stint in place that made

sexual activity "very uncomfortable."

¶ 16           Kimberly Waid testified she was defendant's girlfriend for five or six months in

2006 and 2007. She testified to an incident of domestic violence in March 2007, where

defendant became "really angry" and told her the only way she was leaving the house "was in a

body bag." Waid wanted to leave the residence, but defendant started shoving her and tried to

keep her from leaving. Waid stated she was injured and went to the hospital and then the police

station. Waid obtained an order of protection against defendant.

¶ 17           S.B. testified to the offense that allegedly took place on December 31, 2005. She

attended a party with her fiancé at a Springfield apartment shared by defendant and another male.

S.B.'s fiancé passed out, and the three others went into the host's bedroom. While the host was

looking at pornography on the computer, defendant began rubbing S.B.'s back, and she attempted

to "shrug him off." They left the bedroom and started to watch a movie. Defendant passed out



                                                -5-
on the couch. S.B. passed out in a recliner "halfway" through the movie. S.B. awoke the next

morning, and she was covered in a comforter. She stated her pants and underwear were down at

her ankles and there was a "discharge" coming out of her vagina. She woke up the host and told

him she thought she had been raped. After waking her fiancé and talking it over, she went to the

hospital. She testified she did not agree to have sex with anyone that evening.

¶ 18           Lisa Riffey testified she was married to defendant from 2010 to 2012. On

December 11, 2011, a time when Riffey and defendant were separated, Riffey was awakened in

the morning when her bedroom door was kicked in. Defendant got in her face and demanded to

know where his "hitter box," an item of drug paraphernalia, was located. Defendant became

angry when Riffey said she did not know. He then punched her in the head, pulled her hair, and

pulled her to the side of the bed. He stuck his penis in her mouth. As Riffey tried to scream,

defendant put his hand over her mouth. He then opened her robe, held her arms over her head,

and inserted his penis inside her vagina. Riffey stated she tried to squirm and fight, and

defendant eventually withdrew and ejaculated on her stomach. The police arrived later, but

Riffey did not tell the officer what happened because she was scared.

¶ 19           Riffey also testified to an incident in April 2011, when defendant came after her

with a knife. He told her she did not need to live, she needed to die, and she was a "no good

bitch." While they were struggling on the floor, defendant stuck his fingers and then his penis in

her vagina. Riffey stated she was able to find the knife and attempted to stab him. The police

were called, and both Riffey and defendant were arrested. On cross-examination, Riffey stated

she eventually asked that the charges against defendant relating to the April 2011 incident be

dropped.

¶ 20           Dr. Witherspoon testified for the defense. In noting the screening tools utilized



                                               -6-
by Dr. Killian and Dr. Jeckel, Witherspoon contended the Static 99 and MnSOST-R were out of

date, unreliable, and no more accurate than a coin toss in the classification of risk.

Witherspoon's evaluations led him to conclude that defendant's risk of reoffending was

"negligible." Based on his assessments, he opined defendant "does not have sexual

psychopathology." Instead, defendant had "mild personality disorder traits, which are somewhat

antisocial and somewhat borderline." Witherspoon also stated defendant "has had historically

substance abuse problems in the moderate overuse of alcohol and cannabis, primarily."

Witherspoon was unable to diagnose defendant with a mental disorder that would qualify under

the Act. He thought he might have an adjustment disorder; alcohol and cannabis use disorder, in

remission; and a personality disorder. Based on a reasonable degree of certainty, Witherspoon

opined defendant did not meet the criteria to be found a sexually dangerous person because he

did not have the "requisite mental disorder" and did not have "the level of risk consistent with

that."

¶ 21           The defense called Scott County sheriff's deputy Robyn Gourley regarding the

April 2011 incident between Riffey and defendant. Gourley arrived and observed defendant with

a wound on his leg that was bleeding. Gourley spoke with Riffey and obtained a written

statement from her. During arguments on an evidentiary objection, defense counsel indicated he

had not been provided with Riffey's statement as part of discovery and did not have it when he

cross-examined her earlier. The following exchange then occurred:

                       "MS. LAMKEN [(prosecutor)]: He has [Riffey's]

               statement in December.

                       MR. COONROD [(defense counsel)]: There were two,

               Your Honor. And the second one that I had was consistent with



                                                -7-
the testimony. But low and behold, there's a first one that's not,

that I received today.

       MS. LAMKEN: Not low and behold. He came to us

earlier today and said can I have the reports from April 4th.

       MR. COONROD: Which I didn't get before.

       MS. LAMKEN: He never asked for them. That was not

part of the original sexual assault case in December.

       MR. COONROD: And I can't—

       MS. LAMKEN: We went and [photocopied] them and

gave them to him.

       THE COURT: So we have a statement of the witness that

took the stand that was known to the prosecution but wasn't turned

over to the defense because he didn't ask for it?

       MS. LAMKEN: Judge, we're here on the sexually

dangerous person, we had the file from the aggravated criminal

sexual abuse, which is the case that's pending. There is no case

pending out of this. There has [sic] been many incidents between

them. And no, we had not went [sic] and retrieved the April 4th

police reports from 2011. We had not went [sic] and retrieved

those. When defense counsel said he would like to see that file

today, we went and [photocopied] it and gave it to him.

       THE COURT: So there's a statement of a witness that

takes the stand that the prosecution knows about but didn't disclose



                                -8-
               it because it wasn't asked for? Am I still on the same page there?

                       MS. LAMKEN: Well, my response is going to be: I did

               not know that she had made a written statement back in April. But

               I know that you're going to say that doesn't matter, so.

                       THE COURT: When is the first time you became aware

               that she had a written statement?

                       MS. LAMKEN: I saw it for the first time today.

                       THE COURT: That matters.

                       MS LAMKEN: But I understand that, obviously, it was in

               a police file. I believe it was in the State's Attorney's file

               downstairs because they looked at the case. The cases had been

               dismissed. So I assume Mr. Hill has seen it. I saw it for the first

               time today.

                       THE COURT: I understand. Here is the remedy, you're

               going to get a lot of latitude. Go ahead."

Defense counsel continued questioning Deputy Gourley on Riffey's written statement of April 4,

2011. Therein, Riffey did not make any reference to a sexual assault.

¶ 22           Deputy Gourley also came into contact with Riffey on December 11, 2011.

Riffey came out of a residence and said there had been an argument. Gourley did not observe

any injuries on her. When Gourley questioned Riffey about her statement that she was waiting

for a friend to go to the hospital, Riffey explained she was not feeling well.

¶ 23           Defense counsel called Riffey to testify regarding the April 2011 incident and her

written statement. On cross-examination, Riffey admitted she did not claim she had been raped



                                                 -9-
in her statement but stated she refrained from doing so because defendant had threatened her.

¶ 24           At the conclusion of Riffey's testimony, defense counsel moved for a mistrial

based on the State's failure to provide Riffey's April 4, 2011, statement. The trial court denied

the motion, saying it had taken curative measures by allowing wide latitude in cross-

examination.

¶ 25           Defendant testified he did not recall any incident of forced sex with Leah

Childers. He testified to the New Year's Eve party he attended with S.B. and others. Defendant

stated he was "drinking heavily" throughout the evening. He, S.B., and another male went into

the bedroom and watched pornography on the computer. Defendant stated he engaged in

consensual oral sex with S.B. in front of the web camera. After continued drinking and flirting,

defendant fell asleep on the couch. When he awoke, he and S.B. went outside to smoke.

Thereafter, they went back inside and "began fooling around." Defendant stated S.B. performed

oral sex on him and then they had consensual sexual intercourse in the recliner. Once S.B.'s

boyfriend awoke, defendant left.

¶ 26           Defendant also testified to the sexual contact with K.F. After drinking and

smoking pot, defendant stated he and K.F. went up to his bedroom, undressed, and "began

fooling around." He performed oral sex on K.F. When K.F. stated she had not yet been with

another man and did not want to engage in intercourse, defendant stated he "laid down on the

bed next to her." After continued kissing and fondling, K.F. got on top of him and began

"rubbing her vagina" on his penis. They did this for "some time," and, once finished, they went

to sleep. Defendant testified the activity with K.F. was consensual.

¶ 27           When questioned by the State about the December 2011 incident with Riffey,

defendant, over the State's objection, invoked his constitutional right not to incriminate himself.



                                               - 10 -
See U.S. Const., amend. V.

¶ 28            Following closing arguments, the trial court found the State proved beyond a

reasonable doubt that defendant has a mental disorder and the disorder has existed more than one

year prior to the filing of the petition. The court found the testimony of Dr. Killian to be

"credible and compelling" and noted Killian found defendant was substantially likely to reoffend

sexually. The court also noted Dr. Jeckel found defendant met the definition of a sexually

dangerous person and his criminal and social history of losing control and engaging in acts of

sexual violence predisposed him to commit further acts of sexual violence if not confined as a

sexually dangerous person. The court found Dr. Witherspoon's testimony "unpersuasive,"

"unconvincing," and "not compelling."

¶ 29            The trial court also found the State proved beyond a reasonable doubt that

defendant exhibits criminal propensities to the commission of sex offenses and demonstrated

propensities toward acts of sexual assault. The court found the testimony of Childers, S.B., and

Riffey to be credible and stated it provided "great insight" into the depth of defendant's sexual

violence. The court noted the "commonality in the sexual assaults," including their "brutality,"

which the court found "shocking." In characterizing defendant as a "dangerous predator," the

court found defendant's actions exhibited a "perverse sense of entitlement," in that defendant

"has no concern for the lack of consent or feelings of his victims and only cares for his own

gratification." The court found defendant's testimony to be "incredible," stating it amounted to a

"constant stream of denials" and "clearly demonstrates his inability to accept responsibility for

his actions."

¶ 30            The trial court found the State proved beyond a reasonable doubt all of the

elements that defendant is a sexually dangerous person under the Act. The court also found



                                               - 11 -
beyond a reasonable doubt that the evidence proves it is substantially probable that defendant

would engage in the commission of sex offenses in the future if not confined and defendant has

serious difficulty controlling his sexual behavior. The court found defendant to be a sexually

dangerous person and committed him to the custody of the Department of Corrections until he

has recovered and is released as further provided by the Act.

¶ 31           In November 2013, defendant filed a posttrial motion, arguing the trial court erred

in denying his motion for mistrial and in finding him to be a sexually dangerous person. In

January 2014, the court denied the motion. This appeal followed.

¶ 32                                     II. ANALYSIS

¶ 33                                 A. Motion for Mistrial

¶ 34           Defendant argues the trial court erred in not granting his motion for mistrial

following the State's alleged violation of Brady v. Maryland, 373 U.S. 83 (1963), in regard to

Riffey's written statement of April 4, 2011. We disagree.

¶ 35           "The decision to declare a mistrial lies within the discretion of the court, and a

mistrial should be declared only if there is some occurrence at trial of such a character and

magnitude that the party seeking a mistrial is deprived of a fair trial." In re Commitment of

Kelley, 2012 IL App (1st) 110240, ¶ 49, 972 N.E.2d 667. The party moving for a mistrial bears

the burden to show he has been prejudiced. People v. Campbell, 126 Ill. App. 3d 1028, 1036,

467 N.E.2d 1112, 1118 (1984).

¶ 36           In arguing the trial court erred in not granting his motion for mistrial, defendant

claims the State violated the requirement found in Brady when it failed to disclose Riffey's April

4, 2011, statement to the police until the third day of trial. Defendant contends none of the

experts referred to the April 4, 2011, written statement in their testimony or reports. Defendant



                                               - 12 -
claims the statement was favorable for purpose of impeachment, and he was prejudiced because

the experts had no opportunity to review the discrepancy with Riffey's reportings.

¶ 37           Proceedings under the Act are civil in nature, and the Code of Civil Procedure

(735 ILCS 5/1-101 to 22-105 (West 2012)) and Illinois Supreme Court Rules apply to all

proceedings, except where otherwise provided in the Act. 725 ILCS 205/3.01 (West 2012).

However, a defendant is entitled to some of the same procedural rights guaranteed in a criminal

proceeding, such as the right to counsel, the right to a jury trial (725 ILCS 205/5 (West 2012)),

and the requirement that the State prove him sexually dangerous beyond a reasonable doubt (725

ILCS 205/3.01 (West 2012)). Our supreme court has also noted "the right to due process entitles

the defendant to the right to confront and cross-examine witnesses testifying against him, the

right against self-incrimination and the right to a speedy trial." People v. Trainor, 196 Ill. 2d

318, 329, 752 N.E.2d 1055, 1061 (2001); see also People v. Lawton, 212 Ill. 2d 285, 295, 818

N.E.2d 326, 332 (2004). "These rights are conferred upon the defendant/respondent because,

although the proceedings under the Act are civil in nature, they may result in deprivation of

liberty and incarceration in the penitentiary for psychiatric treatment." Trainor, 196 Ill. 2d at

328, 752 N.E.2d at 1061.

¶ 38           In Brady, the United States Supreme Court held the prosecution violates a

defendant's constitutional right to due process by failing to produce evidence favorable to the

accused and material to guilt or punishment. See People v. Beaman, 229 Ill. 2d 56, 73, 890

N.E.2d 500, 510 (2008).

                       "A Brady claim requires a showing that: (1) the

               undisclosed evidence is favorable to the accused because it is

               either exculpatory or impeaching; (2) the evidence was suppressed



                                                - 13 -
                by the State either wilfully or inadvertently; and (3) the accused

                was prejudiced because the evidence is material to guilt or

                punishment. [Citation.] Evidence is material if there is a

                reasonable probability that the result of the proceeding would have

                been different had the evidence been disclosed. [Citations.] To

                establish materiality, an accused must show ' "the favorable

                evidence could reasonably be taken to put the whole case in such a

                different light as to undermine confidence in the verdict." '

                [Citation.]" Beaman, 229 Ill. 2d at 73-74, 890 N.E.2d at 510.

¶ 39            The Brady rule is generally applied only in criminal cases. See Millspaugh v.

County Department of Public Welfare, 937 F.2d 1172, 1175 n.† (7th Cir. 1991) (stating "[t]here

is so far no parallel to Brady in civil litigation"); see also United States ex rel. (Redacted) v.

(Redacted), 209 F.R.D. 475, 483 (D. Utah 2001) (declining to extend the application of Brady to

a civil case brought under the False Claims Act); Mister Discount Stockbrokers, Inc. v. Securities

& Exchange Comm'n, 768 F.2d 875, 878 (7th Cir. 1985) (rejecting application of Brady to a

securities administrative disciplinary proceeding); National Labor Relations Board v. Nueva

Engineering, Inc., 761 F.2d 961, 969 (4th Cir. 1985) (rejecting application of Brady to a National

Labor Relations Board proceeding because it did not involve potential incarceration and a

violation did not carry with it the stigma of a criminal conviction).

¶ 40            As defendant points out, no Illinois court has decided the issue of whether the

Brady requirement applies to sexually dangerous persons petitions. However, courts in other

jurisdictions have extended the Brady protections to civil cases in certain circumstances. See

Demjanjuk v. Petrovsky, 10 F.3d 338, 353 (6th Cir. 1993) (holding "Brady should be extended to



                                                 - 14 -
cover denaturalization and extradition cases where the government seeks denaturalization or

extradition based on proof of alleged criminal activities of the party proceeded against"); United

States v. Ebel, 856 F. Supp. 2d 764, 766 (E.D.N.C. 2012) (applying Brady in a case involving

civil commitment of a sexually dangerous person); United States v. Edwards, 777 F. Supp. 2d

985, 996 (E.D.N.C. 2011) (applying Brady in a case involving civil commitment of a sexually

dangerous person).

¶ 41           As stated, our supreme court has found proceedings under the Act "may result in

deprivation of liberty and incarceration in the penitentiary for psychiatric treatment." Trainor,

196 Ill. 2d at 328, 752 N.E.2d at 1061; see also Lawton, 212 Ill. 2d at 295, 818 N.E.2d at 332.

Courts of other jurisdictions have made similar findings. See Addington v. Texas, 441 U.S. 418,

425 (1979) (stating "civil commitment for any purpose constitutes a significant deprivation of

liberty that requires due process protection"); In re Detention of Morgan, 330 P.3d 774, 779

(Wash. 2014) (stating "civil commitment is a significant deprivation of liberty"); Gibson v.

Commonwealth, 756 S.E.2d 460, 462 (Va. 2014) (noting the deprivation of liberty in involuntary

civil commitment cases); State v. Floyd Y., 2 N.E.3d 204, 210 (N.Y. 2013) (stating "[t]he

potential for indefinite confinement threatens a liberty interest of the highest order"); In re S.J.,

810 N.W.2d 720, 723 (Neb. 2012) (finding "[a] liberty interest is implicated if a subject is

committed to inpatient treatment" as a dangerous sex offender).

¶ 42           Given the significant liberty interests at stake in cases under the Act, and

considering "the importance of scrupulously ensuring the fairness of judicial proceedings that

may result in indefinite commitment of a person determined to be sexually dangerous" (People v.

Antoine, 286 Ill. App. 3d 920, 923, 676 N.E.2d 1374, 1376 (1997)), we find the principles of

Brady apply in this type of case.



                                                - 15 -
¶ 43           The State argues applying Brady would be "unworkable" in cases involving

sexually dangerous persons. The State claims a defendant may have dozens of victims, including

former spouses or girlfriends, over an extended period of time. However, the State chooses

which victims it will call to prove its case, and thus it should turn over all reports pertaining to

the incident about which the victim testifies. We also note the State's complaint carries little

weight in this case considering it provided approximately 670 pages of information from

multiple counties in Illinois and the State of Florida and the two-page document pertaining to

allegations of criminal sexual assault was readily available in the State's Attorney's office in the

same building where the proceedings were being held. While it is possible that a defendant's

criminal history may be voluminous and spread out over decades such that a police report from

an uncharged offense may slip through the cracks, here Dr. Killian noted Riffey's report to police

regarding the April 2011 incident when she spoke with the police in June 2012 about the

December 2011 assault investigation. Thus, the incident was readily known, and a check of the

local records for any reports on the incident would not be unduly burdensome.

¶ 44           As we have found Brady applicable to this case, we now look at whether the State

committed a Brady violation by not handing over Riffey's April 4, 2011, statement earlier.

Clearly, the undisclosed evidence was favorable to defendant because it could be used as

impeachment since Riffey's written statement does not allege a sexual assault. Moreover, it

appears the State inadvertently failed to provide the document to counsel prior to the start of the

proceedings. That leaves the question of whether the document was material to guilt or

punishment and whether defendant was prejudiced by not having it before trial.

¶ 45                                         1. Riffey

¶ 46           Riffey testified for the State. Thereafter, a police report concerning an April 3,



                                                - 16 -
2011, incident between Riffey and defendant came to light and was provided to the defense. In

her written statement on April 4, 2011, she makes no mention of a sexual assault. The trial court,

after hearing defense counsel's objections to the newly discovered evidence, indicated it would

allow counsel "a lot of latitude." Defense counsel cross-examined Deputy Gourley about the

written statement and agreed nothing indicated a sexual assault had occurred. Counsel then

called Riffey and questioned her about the discrepancy between her testimony and her written

statement. When asked why she did not say anything about being raped on the night of April 3,

2011, Riffey stated:

                       "Because [defendant] had threatened me and told me when

               he called his father that I better just keep my mouth shut because

               I'm his wife and he could do it."

When counsel asked her why she gave a statement about the incident in June 2012, Riffey stated

she was "finally free" and "able to open up."

¶ 47           It is not unusual for victims of sexual assault to make delayed disclosure. See

People v. Rinehart, 2012 IL 111719, ¶ 21, 962 N.E.2d 444. The evidence shows defendant's

sexual assaults on women were followed by threats to deter disclosure by those women.

Moreover, there were references in the record to Riffey shaking from fear while testifying.

¶ 48           Here, after the alleged Brady violation, defense counsel was allowed wide latitude

in examining the deputy who took the report and in examining Riffey. Riffey explained her

reason for her delayed disclosure and the reason for the discrepancy in the report. Considering

the trial court had all of this information before it prior to making its ultimate decision, defendant

suffered no prejudice. Thus, no Brady violation occurred.

¶ 49                                      2. The Experts



                                                - 17 -
¶ 50            While the issue of prejudice is clear-cut as to Riffey, since counsel had the

opportunity to challenge her on the discrepancy, it is a closer question when considering Riffey's

written statement was not provided to the experts in making their determination that defendant

met the factors to be declared sexually dangerous. However, even considering this, we find no

prejudice.

¶ 51            Dr. Killian stated that when reading documents in evaluating someone, he never

assumes "a witness is telling the truth." Instead, he takes all of the information together and

makes his assessment. Defendant points out that Killian stated a defendant's risk potential might

decrease if the sexual assault allegations were shown to be untrue and Dr. Jeckel stated he

"would have to recalculate." However, if Riffey's written statement must be considered, so too

must her reasoning for the delayed disclosure. Thus, putting those two pieces of evidence

together, we find no reasonable probability existed that the result of the proceeding would have

been different had Riffey's written statement been disclosed earlier. Moreover, it cannot be said

Riffey's statement could reasonably be taken to put the whole case in such a different light as to

undermine the confidence in the outcome. Thus, no Brady violation occurred.

¶ 52            In claiming the trial court erred in not granting a mistrial, we note defense counsel

did not seek to call Dr. Killian back to the stand or question Dr. Jeckel about the statement before

he left the stand. While it is true that recalling a psychiatrist to testify, especially psychiatrists

who practice outside the county, can be a difficult and time-consuming endeavor, counsel did not

make any attempt to do so. Further, counsel did not request a continuance to see if the witnesses

could be recalled. A mistrial is an extreme sanction that is not favored when an alternative

exists. People v. Eyler, 133 Ill. 2d 173, 221, 549 N.E.2d 268, 290 (1989). As no Brady violation

occurred here, and as alternatives to a mistrial existed, we find the court did not abuse its



                                                 - 18 -
discretion in denying defendant's motion.

¶ 53                               B. Sufficiency of the Evidence

¶ 54            Defendant argues the State failed to prove him to be a sexually dangerous person

beyond a reasonable doubt. We disagree.

¶ 55            Under section 1.01 of the Act (725 ILCS 205/1.01 (West 2012)), the State had to

prove defendant (1) had a mental disorder that existed for more than one year prior to the filing

of the petition, (2) exhibited criminal propensities to the commission of sex offenses, and (3)

demonstrated propensities toward acts of sexual assault. See People v. Bingham, 2014 IL

115964, ¶ 27, 10 N.E.3d 881. Additionally, our supreme court has held the elements of section

1.01 of the Act must "be accompanied by an explicit finding that it is 'substantially probable' the

person subject to the commitment proceeding will engage in the commission of sex offenses in

the future if not confined." People v. Masterson, 207 Ill. 2d 305, 330, 798 N.E.2d 735, 749

(2003). While proceedings under the Act are civil in nature, the State's burden of proof is

beyond a reasonable doubt. 725 ILCS 205/3.01 (West 2012).

¶ 56            On appeal from a trial court's finding the defendant was a sexually dangerous

person, "the reviewing court will affirm the judgment, after considering all of the evidence

introduced at trial in the light most favorable to the State, if it determines that any rational trier of

fact could have found the essential elements to be proved beyond a reasonable doubt." In re

Detention of Hunter, 2013 IL App (4th) 120299, ¶ 44, 982 N.E.2d 953. Moreover, " '[t]he

reviewing court will not substitute its judgment for that of the trial court or jury on the factual

issues that have been raised in the petition, unless the evidence is so improbable as to raise a

reasonable doubt that the defendant is a sexually dangerous person.' " Hunter, 2013 IL App (4th)

120299, ¶ 44, 982 N.E.2d 953 (quoting People v. Bailey, 405 Ill. App. 3d 154, 171, 937 N.E.2d



                                                 - 19 -
731, 745 (2010)).

¶ 57           Defendant claims the State failed to prove he suffers from a mental disorder,

claiming none of the experts diagnosed him with any type of sexual or paraphilic disorder and

the experts' diagnoses have no specific relation to the commission of sexual assaults. However,

the Act does not require the State to prove defendant suffers from a specific disorder or a sexual

disorder. Instead, section 1.01 of the Act requires the State to prove defendant has a mental

disorder that existed for more than one year prior to the filing of the State's petition. 725 ILCS

205/1.01 (West 2012). The Act defines "mental disorder" as "a congenital or acquired condition

affecting the emotional or volitional capacity that predisposes a person to engage in acts of

sexual violence." 725 ILCS 205/4.03 (West 2012). Our supreme court has further held the State

must also show the defendant's condition "results in serious difficulty controlling sexual

behavior." Masterson, 207 Ill. 2d at 329, 798 N.E.2d at 749.

¶ 58           In the case sub judice, Dr. Killian found defendant had "some type of personality

disorder, including some pretty obvious antisocial features, especially in light of his fairly

extensive criminal history." Killian stated defendant's "probable personality disorder with

antisocial features has existed for a period of much more than one year" prior to the filing of the

petition, he has demonstrated propensities toward acts of sexual assault, and was "substantially

probable to engage in the commission of sex offenses in the future if not confined."

¶ 59           Dr. Jeckel opined defendant suffers from the mental disorders of alcohol and

cannabis abuse and a personality disorder, not otherwise specified, with antisocial features,

"which predisposes him to engage in recurrent aggressive and/or violent sexual activity with

women." Jeckel stated these disorders significantly affect defendant's emotional and volitional

capacity and result in an inability to control his violent and sexual impulses. Jeckel stated these



                                                - 20 -
disorders have existed for more than a year prior to the filing of the petition and cause criminal

propensities to the commission of sexually violent offenses.

¶ 60           The trial court found the reports and testimony from Dr. Killian and Dr. Jeckel to

be persuasive and defendant's expert, Dr. Witherspoon, to be unpersuasive. The court also found

defendant has no ability to control his actions and it is substantially probable he would engage in

the commission of sex offenses in the future if not confined. Considering all of the evidence in

the light most favorable to the State, we find the evidence was sufficient for the court to find

beyond a reasonable doubt defendant was suffering from a mental disorder necessary to find him

to be a sexually dangerous person under the Act.

¶ 61                                   III. CONCLUSION

¶ 62           For the reasons stated, we affirm the trial court's judgment.

¶ 63           Affirmed.




                                               - 21 -